                                            Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SAISRAVAN BHARADWAJ KARRI,                        Case No. 18-cv-03435-JD
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE MOTION TO DISMISS
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 29
                                  10       OCLARO, INC. et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This is a securities class action against Oclaro, Inc. and its former directors and officers

                                  14   arising out of Oclaro’s acquisition by Lumentum Holdings, Inc.1 Plaintiff SaiSravan Karri

                                  15   brought suit on behalf of former public stockholders of Oclaro under Sections 14(a) and 20(a) of

                                  16   the Securities Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and Securities and Exchange

                                  17   Commission Rule 14a-9, 17 C.F.R. § 240.14a-9. Dkt. No. 20 ¶¶ 1, 9. Karri alleges in an amended

                                  18   complaint that Oclaro’s board of directors solicited approval for the transaction through a proxy

                                  19   statement containing materially false or misleading statements regarding the transaction. See id.

                                  20   ¶¶ 3-7. Defendants’ motion to dismiss, Dkt. No. 29, is granted and denied in part.

                                  21                                             BACKGROUND

                                  22           As alleged in the amended complaint, Oclaro was a leading provider of components used

                                  23   in high-speed optical networks. Dkt. No. 20 (Amended Compl.) ¶ 28. Starting in 2016, Oclaro’s

                                  24   strong performance consistently impressed financial analysts and commentators. Id. ¶¶ 30-58. On

                                  25   November 1, 2017, Oclaro announced its quarterly financial results, which, while strong, showed

                                  26
                                  27   1
                                        As a result of a merger with a wholly owned subsidiary of Lumentum, Oclaro no longer exists.
                                  28   Lumentum and its subsidiary are named as defendants in their capacity as the entities surviving the
                                       merger.
                                           Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 2 of 12




                                   1   some weakness in its sales in China and produced a negative market reaction. Id. ¶ 61.

                                   2   Lumentum first expressed interest in acquiring Oclaro a week later, and Oclaro and Lumentum

                                   3   entered into a nondisclosure agreement in December 2017. Id. ¶¶ 63-64.

                                   4          By mid-December 2017, financial analysts had expressed an optimistic assessment of

                                   5   Oclaro’s prospects. Id. ¶ 65. In early February 2018, Oclaro’s CEO publicly touted Oclaro’s

                                   6   strong financial performance, and discounted the impact of the disappointing aspects of the prior

                                   7   quarter’s financial results. Id. ¶¶ 66-73. Specifically, Oclaro’s CEO stated that the company’s

                                   8   guidance in February 2018 remained consistent with its guidance from three months earlier. Id.

                                   9   ¶ 72. Around the same time, Oclaro’s management decided to revise downward its internal

                                  10   financial projections for the second time in as many months, preparing what has been called the

                                  11   “February Projections.” Id. Commentary in the financial community about Oclaro’s prospects

                                  12   remained favorable. Id. ¶ 74.
Northern District of California
 United States District Court




                                  13          On February 15, 2018, Lumentum submitted a non-binding written offer to acquire Oclaro

                                  14   at $8.35 per share of Oclaro stock, consisting of $6.60 in cash and $1.75 in Lumentum stock. Id.

                                  15   ¶ 75. According to the amended complaint, this represented a discount on both Oclaro’s target

                                  16   price, id. ¶ 76, and on financial analysts’ recent price targets, id. ¶¶ 58, 65. On February 21, 2018,

                                  17   the Oclaro board discussed Lumentum’s offer, and instructed Oclaro’s CEO to present a

                                  18   counteroffer of $9.90 per Oclaro share. Id. ¶ 76. Financial commentary continued to state that

                                  19   Oclaro’s stock was undervalued. Id. ¶ 78.

                                  20          Oclaro’s management ultimately accepted an offer from Lumentum of $5.60 in cash and

                                  21   0.636 shares of Lumentum stock for each share of Oclaro stock. Id. ¶ 77. Oclaro’s management

                                  22   provided its financial advisor, Jefferies LLC, with the February Projections, which served as the

                                  23   basis for Jefferies’ valuation analyses and fairness opinion evaluating the transaction. Id. Oclaro

                                  24   did not provide these February Projections to Lumentum. Id.

                                  25          On March 11, 2018, Oclaro and Lumentum executed a merger agreement, which they

                                  26   announced the next day. Id. ¶¶ 80-81. After the merger agreement was signed, Oclaro continued

                                  27   to perform well, and in May 2018, Oclaro’s CEO publicly stated that the previous quarter’s

                                  28   financial results were at the upper end of the company’s guidance, and marked the eighth
                                                                                         2
                                             Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 3 of 12




                                   1   consecutive quarter of double-digit operating income growth. Id. ¶ 82.

                                   2           In June 2018, Oclaro’s board of directors solicited approval of Lumentum’s acquisition of

                                   3   Oclaro through a proxy statement. Id. ¶ 83. The proxy included projections from December and

                                   4   January, the February Projections, and Jefferies’ conclusion that the merger consideration offered

                                   5   by Lumentum was fair, based on the valuation figures (specifically, implied equity reference

                                   6   ranges) that Jefferies calculated from the February Projections prepared and provided by Oclaro’s

                                   7   management. Id. ¶¶ 84, 89. The proxy highlighted Lumentum’s promising prospects as a reason

                                   8   for approving the transaction, but omitted the forecasts that had been provided to Jefferies by

                                   9   Lumentum. Id. ¶ 85.

                                  10           The amended complaint alleges that members of Oclaro’s board signed off on a proxy

                                  11   statement that contained false or misleading statements and omissions about Oclaro’s true value,

                                  12   as reflected by Oclaro’s own price targets, id. ¶ 76, Oclaro’s CEO’s public statements on earnings
Northern District of California
 United States District Court




                                  13   calls, id. ¶¶ 67-73, and financial analysts’ views of Oclaro’s worth, id. ¶¶ 65, 78. Specifically, the

                                  14   amended complaint alleges that the proxy statement included these false or misleading statements:

                                  15   (1) the January and February Projections themselves, (2) representations about the preparation of

                                  16   the January and February Projections, and (3) valuation figures calculated from the February

                                  17   Projections that were used to evaluate the fairness of Lumentum’s offered consideration. Id. ¶¶ 4,

                                  18   84; see also Dkt. No. 33-1 at 2-3. The amended complaint also alleges that the failure to include

                                  19   the forecasts provided to Jefferies by Lumentum was a materially misleading omission. Dkt. No.

                                  20   20 ¶¶ 5, 85; see also Dkt. No. 33-1 at 3.

                                  21           Defendants say that the challenged statements fall within the PSLRA’s safe harbor

                                  22   provision, 15 U.S.C. § 78u-5(c), which applies to forward-looking statements that are

                                  23   accompanied by meaningful cautionary language. Dkt. No. 29 at 9-13; Dkt. No. 35 at 3-8.

                                  24   Defendants also contend that Karri has failed to show that challenged statements of opinion are

                                  25   false. Dkt. No. 29 at 13-18; Dkt. No. 35 at 8-12. Finally, defendants argue that the amended

                                  26   complaint fails to plead that the alleged omission of the Lumentum Forecasts rendered the proxy

                                  27   statement misleading, or that such information was material. Dkt. No. 29 at 18-20; Dkt. No. 35 at

                                  28   12.
                                                                                         3
                                            Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 4 of 12




                                   1                                               DISCUSSION

                                   2   I.      Legal Standards
                                   3           Well-established standards govern this motion to dismiss. To comply with the pleading

                                   4   requirements of Federal Rule of Civil Procedure 8(a)(2) and survive a Rule 12(b)(6) motion to

                                   5   dismiss, a plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”

                                   6   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility when the

                                   7   pleaded factual content “allows the court to draw the reasonable inference that the defendant is

                                   8   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

                                   9   550 U.S. at 556). In evaluating a motion to dismiss, the Court assumes that the plaintiffs’

                                  10   allegations are true and draws all reasonable inferences in their favor. Usher v. City of Los

                                  11   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). But the Court need not “accept as true allegations that

                                  12   are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead
Northern District of California
 United States District Court




                                  13   Sciences Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (internal quotation marks omitted)

                                  14   (quoting Sprewell v. Golden State Warriors, 226 F.3d 979, 988 (9th Cir.), amended on other

                                  15   grounds, 275 F.3d 1187 (9th Cir. 2001)).

                                  16           Additional requirements apply because this is a securities action. The circumstances

                                  17   constituting any alleged fraud must be stated with particularity under Federal Rule of Civil

                                  18   Procedure 9(b). See Or. Pub. Emps. Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 604 (9th Cir.

                                  19   2014). In addition, pursuant to the PSLRA, a complaint must “specify each statement alleged to

                                  20   have been misleading, the reason or reasons why the statement is misleading, and, if an allegation

                                  21   regarding the statement or omission is made on information and belief, the complaint shall state

                                  22   with particularity all facts on which that belief is formed.” 15 U.S.C. § 78u-4(b)(1).

                                  23           Exchange Act Section 14(a) and SEC Rule 14a–9 prohibit the “solicitation of a proxy by a

                                  24   statement that contains either (1) a false or misleading declaration of material fact, or (2) an

                                  25   omission of material fact that makes any portion of the statement misleading.” Desaigoudar v.

                                  26   Meyercord, 223 F.3d 1020, 1023 (9th Cir. 2000). “An omitted fact is material if there is a

                                  27   substantial likelihood that a reasonable shareholder would consider it important in deciding how to

                                  28   vote.” TSC Industries, Inc. v. Northway, Inc., 426 U.S. 449 (1976). “To state a claim under
                                                                                           4
                                             Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 5 of 12




                                   1   § 14(a) and Rule 14a-9, a plaintiff must establish that ‘(1) a proxy statement contained a material

                                   2   misrepresentation or omission which (2) caused the plaintiff injury and (3) that the proxy

                                   3   statement itself, rather than the particular defect in the solicitation material, was an essential link

                                   4   in the accomplishment of the transaction.’” N.Y.C. Employees’ Retirement System v. Jobs, 593

                                   5   F.3d 1018, 1022 (9th Cir. 2010) (citation omitted), overruled on other grounds by Lacy v.

                                   6   Maricopa County, 693 F.3d 896 (9th Cir. 2012) (en banc). Further, “a Section 14(a), Rule 14a-9

                                   7   plaintiff must demonstrate that the misstatement or omission was made with the requisite level of

                                   8   culpability.” Desaigoudar, 223 F.3d at 1022. A Section 14(a), Rule 14a-9 claim for a false or

                                   9   misleading proxy statement may not require anything further than negligence. Cf. Varjabedian v.

                                  10   Emulex Corp., 888 F.3d 399, 408 (9th Cir. 2018) (“[B]ecause the text of the first clause of Section

                                  11   14(e) is devoid of any suggestion that scienter is required, we conclude that the first clause of

                                  12   Section 14(e) requires a showing of only negligence, not scienter.”); see also In re Verisign, Inc.,
Northern District of California
 United States District Court




                                  13   Derivative Litig., 531 F. Supp. 2d 1173, 1211 (N.D. Cal. 2007) (required state of mind for claim

                                  14   under Section 14(a) and Rule 14a-9 is negligence).

                                  15           The PSLRA includes a safe harbor for “forward-looking statements.” 15 U.S.C. § 78u-5.

                                  16   Any statement that falls within the statutory definition, id. § 78u-5(i)(1), cannot serve as the basis

                                  17   for liability if either (a) it is “identified as a forward-looking statement” and accompanied by

                                  18   “meaningful cautionary language”; or (b) the plaintiff fails to prove that the defendant made the

                                  19   forward-looking statement “with actual knowledge that the statement was false or misleading.”

                                  20   Id. § 78u-5(c)(1).

                                  21           Defendants do not contest the adequacy of the causation and essential link allegations for a

                                  22   Section 14(a) claim, and challenge materiality only with respect to the alleged omission of the

                                  23   Lumentum Forecasts from the proxy statement. Consequently, the Court focuses on whether the

                                  24   statements challenged by Karri are covered by the PSLRA’s safe harbor, and, if not, whether he

                                  25   has adequately pled that the proxy statement included false or misleading statements or that it

                                  26   omitted material information rendering the statement misleading.

                                  27   II.     Judicial Notice
                                  28           Defendants request consideration of several documents as incorporated by reference in the
                                                                                           5
                                              Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 6 of 12




                                   1   amended complaint, or subject to judicial notice. Dkt. No. 29-1. All of these documents were

                                   2   publicly filed with the SEC. Id. at 1; Dkt. No. 29-2 Exhs. A-G. Karri does not object, but says

                                   3   that specific factual assertions within the documents should not be accepted as true when they

                                   4   conflict with the amended complaint. Dkt. No. 33 at 1 n.1. The Court will consider the

                                   5   documents, but does not take judicial notice of any disputed facts. See Khoja v. Orexigen

                                   6   Therapeutics, Inc., 899 F.3d 988, 999, 1003 (9th Cir. 2018).

                                   7   III.     Section 14(a) Claim
                                   8            Karri identifies five alleged misrepresentations or omissions in the proxy statement. Dkt.

                                   9   No. 33-1. Karri alleges three categories of affirmatively false or misleading statements: the

                                  10   January and February Projections themselves; representations regarding the January and February

                                  11   Projections; and the valuation figures that were calculated by Jefferies from the February

                                  12   Projections. See Dkt. No. 33-1 at 2-3; Dkt. No. 20 ¶ 4. These challenged statements all go to
Northern District of California
 United States District Court




                                  13   Karri’s overarching theory, which is that Oclaro’s management decided to downwardly revise

                                  14   Oclaro’s projections to secure shareholder approval of Lumentum’s offer, and not based on their

                                  15   own good faith judgments. Karri also alleges that defendants omitted the Lumentum Forecasts

                                  16   from the proxy statement, and thereby “concealed a known fact that is material to the transaction.”

                                  17   Dkt. No. 33-1 at 3; see also Dkt. No. 20 ¶ 5.

                                  18            Defendants say that all the alleged misrepresentations are forward-looking statements that

                                  19   fall within the PSLRA’s safe harbor provision, 15 U.S.C. § 78u-5(c). Dkt. No. 29 at 9-13; Dkt.

                                  20   No. 35 at 4-8. Defendants also argue that the amended complaint fails to adequately allege that

                                  21   the representations concerning the January and February Projections were both objectively and

                                  22   subjectively false when made. Dkt. No. 29 at 13-18; Dkt. No. 35 at 8-12. Finally, defendants

                                  23   argue that the amended complaint fails to state an actionable omission because the information

                                  24   from the Lumentum Forecasts was publicly disclosed by Lumentum and incorporated by reference

                                  25   in the proxy statement, Dkt. No. 29 at 19, and that such information is not material, id. at 18-20;

                                  26   Dkt. No. 35 at 12.

                                  27                   1.      The January and February Projections

                                  28            Karri’s supplemental chart identifies the January and February projections themselves as
                                                                                         6
                                           Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 7 of 12




                                   1   false or misleading declarations of fact that render the proxy statement misleading. Dkt. No. 33-1

                                   2   at 2-3 (citing Proxy at 107). Specifically, Karri alleges that these tables “led Oclaro shareholders

                                   3   to believe that [the] value of Oclaro and its future prospects were worse than they actually were”

                                   4   when compared to the December Projections. Id.

                                   5          Karri acknowledges that the January and February Projections qualify as forward-looking

                                   6   statements under the PSLRA. Dkt. No. 33 at 5, 12; see also 15 U.S.C. § 78u-5(i)(1)(A), (C)-(D)

                                   7   (defining “forward-looking statements” to include statements containing projections of various

                                   8   financial items or future economic performance, as well as statements regarding any assumptions

                                   9   underlying such statements). Even so, Karri says that the January and February Projections fall

                                  10   outside of the safe harbor because they were not accompanied by sufficient cautionary language.

                                  11   Dkt. No. 33 at 12-14.

                                  12          The point is not well taken. The January and February Projections are identified as
Northern District of California
 United States District Court




                                  13   forward-looking statements, and accompanied by considerable cautionary language. See Dkt. No.

                                  14   29 at 11-12 (citing and quoting Proxy at 69, 105-07). Consequently, the projections fit within the

                                  15   PSLRA’s safe harbor provision. See 15 U.S.C. § 78u-5(c)(1)(a)(i). Defendants’ motion to dismiss

                                  16   is granted for the January and February Projections.

                                  17                    2.     Other Alleged Misrepresentations

                                  18          Karri also challenges the following representations as rendering the proxy statement false

                                  19   or misleading:

                                  20              •     “The Oclaro Projections were not prepared with a view toward
                                                        public disclosure, nor were they prepared with a view toward
                                  21                    compliance with published guidelines of the SEC or the guidelines
                                                        established by the American Institute of Certified Public
                                  22                    Accountants with respect to prospective financial information, but,
                                                        in the view of Oclaro management, were prepared on a reasonable
                                  23                    basis, reflecting the best currently available estimates and judgments
                                                        at the time of their preparation.” Dkt. No. 33-1 at 2 (quoting Proxy
                                  24                    at 105).
                                                  •     “With respect to the Oclaro Forecasts, Jefferies was advised by
                                  25                    Oclaro that such Oclaro Forecasts were reasonably prepared on
                                                        bases reflecting the best currently available estimates and good faith
                                  26
                                  27

                                  28
                                                                                          7
                                           Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 8 of 12



                                                      judgments of the management of Oclaro as to the future financial
                                   1                  performance of Oclaro.” Id. (quoting Proxy at 97).
                                   2              •   The implied equity reference ranges per share for Oclaro that were
                                                      calculated by Oclaro’s financial advisor, Jefferies LLC (“Jefferies”),
                                   3                  and derived from the significantly lower February Projections. Id. at
                                                      3 (citing Proxy at 100-03).
                                   4

                                   5   Karri says that management’s decision to revise Oclaro’s projections downward was driven by a

                                   6   desire to secure shareholder approval at the expense of sacrificing the best obtainable value of

                                   7   Oclaro shares. As a result, the projections were neither reasonably prepared nor based on

                                   8   management’s good faith judgments, and the valuation figures calculated from those projections

                                   9   misled shareholders about Oclaro’s true value.

                                  10          Defendants argue that all of these statements are also covered by the safe harbor. Dkt. No.

                                  11   35 at 4-7. This goes too far. The statements about the projections are not forward-looking; rather,

                                  12   they are statements about the preparation of, and basis for, the projections. Consequently, they do
Northern District of California
 United States District Court




                                  13   not fall within the PSLRA’s safe harbor, irrespective of any attendant cautionary language. See In

                                  14   re Quality Systems, Inc. Sec. Litig., 865 F.3d 1130, 1148 (9th Cir. 2017) (“[V]irtually no

                                  15   cautionary language short of an outright admission that the non-forward-looking statements were

                                  16   materially false or misleading would have been adequate.”).

                                  17          So too for the valuation figures in the proxy statement, which defendants again

                                  18   unsuccessfully pitch as forward-looking statements. Defendants note that these figures are

                                  19   labelled as estimates of Oclaro’s “value as of June 30, 2018,” Dkt. No. 29 at 11 (quoting Proxy at

                                  20   100), but that does not make them forward-looking. The valuation figures were provided to

                                  21   shareholders as support for Jeffries’ conclusion that the merger consideration offered by

                                  22   Lumentum was fair in light of the present value of their Oclaro stock. By including the valuation

                                  23   figures in the proxy statement, Oclaro’s board was making a declaration of existing fact, namely

                                  24   that Jefferies’ calculations based on the February Projections justified the board’s recommendation

                                  25   that shareholders vote to approve the proposed transaction.

                                  26          Defendants contend that the amended complaint does not sufficiently allege that the

                                  27   representations about the January and February Projections were false. Dkt. No. 35 at 8. These

                                  28   representations are statements of opinion, and so Karri must allege with particularity that such
                                                                                        8
                                           Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 9 of 12




                                   1   statements were both objectively and subjectively false when made. Virginia Bankshares, Inc. v.

                                   2   Sandberg, 501 U.S. 1083, 1095-96 (1991); Rubke v. Capitol Bancorp Ltd, 551 F.3d 1156, 1162

                                   3   (9th Cir. 2009).

                                   4          The February Projections were the second downward revision to Oclaro’s financial

                                   5   projections in as many months, and were made at a time when the company was publicly bullish

                                   6   about Oclaro’s future. Dkt. No. 20 ¶¶ 67-74. For example, CEO Greg Dougherty made rosy

                                   7   statements about Oclaro’s prospects during a February 5, 2018 earnings call. Dkt. No. 20 ¶¶ 67-

                                   8   73. Dougherty said, among other things, that Oclaro stood by its guidance from three months

                                   9   earlier. Id. ¶ 72. Such statements are hard to square with management’s contemporaneous

                                  10   decision to make the downward revisions in the February Projections.

                                  11          Contemporaneous financial community commentary also stated that Oclaro was poised for

                                  12   growth, id. ¶ 74, and that its stock was undervalued, id. ¶ 78. But when the merger agreement was
Northern District of California
 United States District Court




                                  13   signed about a month and a half later, the cash portion of the merger consideration was less than

                                  14   the initial offer, even though Oclaro’s board had directed Dougherty to counter Lumentum’s initial

                                  15   offer with an increased all-cash price per share. Id. ¶¶ 76-77. Financial results from after the

                                  16   February Projections, and before the proxy statement was disseminated, showed Oclaro’s

                                  17   performance was at the upper end of its guidance, id. ¶ 82, providing further confirmation that the

                                  18   decision to revise Oclaro’s projections did not reflect a reasonable view of Oclaro’s prospects.

                                  19          The amended complaint alleges that Oclaro’s management provided the February

                                  20   Projections only to Jefferies, and not to Lumentum, id. ¶¶ 77, 101, and that, had Oclaro

                                  21   management not prepared downwardly revised projections, Jefferies’ valuation figures for the

                                  22   merger consideration would have fallen “at the very bottom, if not outside the range of fairness,”

                                  23   id. ¶ 92. Taken together, these circumstances support a plausible inference that Oclaro’s

                                  24   management prepared the February Projections for the express purpose of justifying a low-ball

                                  25   offer by Lumentum, rather than pressing Lumentum to offer optimal consideration to acquire

                                  26   Oclaro. Id. ¶ 77.

                                  27          In contesting falsity, defendants vigorously defend management’s decision to revise

                                  28   Oclaro’s projections in January and February 2018. Dkt. No. 29 at 13-18. While these arguments
                                                                                         9
                                          Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 10 of 12




                                   1   may ultimately prevail, on a motion to dismiss, the Court must make all reasonable inferences in

                                   2   favor of the amended complaint. For the February Projections, the amended complaint plausibly

                                   3   pleads objective and subjective falsity.

                                   4          Defendants do not challenge materiality, for good reason. In deciding whether to vote to

                                   5   approve the proposed acquisition, a reasonable investor would have considered it material whether

                                   6   the February Projections were reasonably prepared and based on management’s good faith

                                   7   judgments. See SEC v. Todd, 642 F.3d 1207, 1221 (9th Cir. 2011) (noting that how officers and

                                   8   directors describe information regarding a company’s financial condition to investors is material);

                                   9   see also Virginia Bankshares, 501 U.S. at 1090 (citing TSC Industries, 426 U.S. at 449).

                                  10          The falsity allegations with respect to management’s representations about the January

                                  11   Projections are another matter. Lumentum’s initial offer was made on February 15, 2018, Dkt.

                                  12   No. 20 ¶ 75, after the January Projections were prepared, and the January Projections were not
Northern District of California
 United States District Court




                                  13   provided to Jefferies in connection with its fairness opinion, id. ¶ 101. In addition, it appears that

                                  14   management prepared the January Projections to account for new financial results from the end of

                                  15   2017, Dkt. No. 29 at 14, and another year of projected estimates, id. at 5. Defendants’ motion to

                                  16   dismiss is granted for the statements about the January Projections. To be clear, dismissal is

                                  17   denied for the representations about the February Projections.

                                  18          The motion is also denied for the valuation figures calculated from the February

                                  19   Projections. Because Jefferies’ valuation analyses were based on the February Projections, the

                                  20   resulting valuation figures included in the proxy statement rendered it misleading. Dkt. No. 20

                                  21   ¶¶ 101-03. The amended complaint alleges that the ultimate purpose of downwardly revising the

                                  22   February Projections was to obtain valuation figures that would mislead shareholders as to

                                  23   Oclaro’s true value. Id. ¶¶ 77, 103. This plausibly states that the valuation figures rendered the

                                  24   proxy statement materially misleading.

                                  25                  3.      Omission of the Lumentum Forecasts

                                  26          Karri says that the Oclaro board’s failure to include the Lumentum Forecasts in the proxy

                                  27   rendered statements touting “Lumentum’s future prospects and opportunities for long-term

                                  28   growth” materially misleading. Dkt. No. 33-1 at 3 (quoting Proxy at 94). The amended complaint
                                                                                         10
                                          Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 11 of 12




                                   1   alleges that, because the Oclaro board relied on the information in the Lumentum Forecasts to

                                   2   evaluate the merger consideration, which consisted in part of Lumentum stock, the board had to

                                   3   disclose the Lumentum Forecasts in order to satisfy an obligation to make “complete and accurate

                                   4   disclosures concerning Lumentum.” Dkt. No. 20 ¶ 112 (emphasis omitted).

                                   5          This claim is dismissed. The amended complaint fails to allege with particularity how

                                   6   such an omission rendered anything in the proxy statement materially misleading. Its main theory

                                   7   is that the February Projections and resulting valuation figures undervalued Oclaro in relation to

                                   8   Lumentum. But the amended complaint does not allege that the Lumentum Forecasts

                                   9   independently distorted the analysis by overvaluing Lumentum, or even that shareholders could

                                  10   have discovered that Oclaro was undervalued by reviewing the Lumentum Forecasts.

                                  11   Consequently, the amended complaint fails to allege how disclosure of the Lumentum Forecasts

                                  12   would have prevented any other statement in the proxy from being materially misleading. It is
Northern District of California
 United States District Court




                                  13   equally plausible to infer that the omission of the Lumentum Forecasts had no effect on whether

                                  14   the proxy statement was misleading vel non.

                                  15          In addition, the suggestion in the amended complaint that the Oclaro board relied on the

                                  16   Lumentum Forecasts but omitted them from the proxy statement, Dkt. No. 20 ¶¶ 5, 113, is

                                  17   doubtful. Lumentum’s SEC filings were incorporated by reference in the proxy statement. Dkt.

                                  18   No. 29 at 19 (citing Proxy at 170). The amended complaint does not allege with particularity what

                                  19   information, if any, was included in the Lumentum Forecasts but not in Lumentum’s SEC filings.

                                  20   Thus, the amended complaint fails to show that the Oclaro board considered any information that

                                  21   was not publicly available and incorporated by reference in the proxy statement.

                                  22   IV.    Section 20(a) Claim
                                  23          Defendants’ motion to dismiss the Section 20(a) claim rests entirely on the argument that

                                  24   he cannot establish liability under Section 14(a) and Rule 14a-9. Dkt. No. 29 at 20; see Dearborn

                                  25   Heights v. Align Tech., 856 F.3d 605, 623 (9th Cir. 2017) (liability under Section 20(a) requires

                                  26   demonstrating a primary violation of federal securities law by a control person). Because Karri

                                  27   has adequately alleged violations of Section 14(a) and Rule 14a-9, defendants’ motion to dismiss

                                  28   the Section 20(a) control person liability claim is denied.
                                                                                         11
                                          Case 3:18-cv-03435-JD Document 43 Filed 10/08/20 Page 12 of 12




                                   1                                           CONCLUSION

                                   2          For the dismissed claims, Karri may file by October 30, 2020, a second amended

                                   3   complaint that is consistent with this order. No new claims or parties may be added without the

                                   4   Court’s prior consent.

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 8, 2020

                                   7

                                   8
                                                                                                  JAMES DONATO
                                   9                                                              United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      12
